  Case 2:21-mc-00005-TC Document 2-2 Filed 01/04/21 PageID.17 Page 1 of 6




ROBERT G. WING (4445)
JONI OSTLER (9607)
Assistant Attorneys General
Utah Attorney General’s Office
160 East 300 South, Fifth Floor
Salt Lake City, Utah 84114
Telephone: 801-366-0310
rwing@agutah.gov
joniostler@agutah.gov

Attorneys for Non-Party Movants Adam Watson
and the Utah Division of Consumer Protection

                           UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



 FEDERAL TRADE COMMISSION,                     NON-PARTY ADAM WATSON’S
                                               DECLARATION IN SUPPORT OF
        Plaintiff,                             MOTION TO QUASH PURSUANT TO
                                               FED. R. CIV. P. 26(c) & 45, AND
 v.                                            DUCivR 26(b) & 37-1

 DAY PACER LLC, et al.,

        Defendants,                                   United States District Court
                                                  Northern District of Illinois, Eastern
                                                               Division
 ADAM WATSON and UTAH DIVISION                      Case Number: 1:19-cv-01984
 OF CONSUMER PROTECTION                                Judge Edmond E. Chang

        Non-Party Movants.




                                           1
  Case 2:21-mc-00005-TC Document 2-2 Filed 01/04/21 PageID.18 Page 2 of 6




I, Adam Watson, declare as follows:

       1.      I am over the age of 21 and a resident of the State of Utah. I have personal

knowledge of the matters and facts set forth herein, and if called to testify, I could and would

competently testify to the same.

       2.      I am employed as Chief Investigator for the Utah Department of Commerce,

Division of Consumer Protection (the “Division”). My responsibilities include reviewing

complaints lodged with the Division and investigating whether individuals and businesses have

violated Utah’s consumer protection laws. As Chief Investigator, I oversee other investigators

who conduct the primary investigative work.

       3.      The Division is not part of the FTC’s lawsuit against Day Pacer LLC.

       4.      I was not the primary investigator with respect to Day Pacer. I was the supervisor

of the primary investigator, Ao Pauga.

       5.      I met twice in person with Raymond Fitzgerald and David Cumming, both of

whom I understand are officers of Day Pacer and defendants in this case. Although I cannot

recall specifically, I may have communicated with Mr. Fitzgerald and/or Mr. Cumming on other

occasions as well.

       6.      My knowledge of Day Pacer LLC and its owners, principals, or employees comes

from investigative work by the Division, internal communications about that investigation, and

my meetings with Messrs. Fitzgerald and Cumming.

       7.      The Division and I assert the government deliberative privilege and law

enforcement privilege over my communications with Mr. Pauga regarding his investigatory work

into Day Pacer, our internal assessments, opinions and conclusions regarding our investigation,



                                                 2
  Case 2:21-mc-00005-TC Document 2-2 Filed 01/04/21 PageID.19 Page 3 of 6




and my communications with the FTC regarding Day Pacer. These communications involved

investigative techniques, confidential sources of information, and our deliberations, assessments,

and opinions.

       I declare under criminal penalty under the laws of the United States that the foregoing is

true and correct.

   Signed on the 4th day of January 2021, at Salt Lake City, Utah.


                                                     /s/ Adam Watson*
                                                     Adam Watson


                                                     * I certify that I have the signed original of
                                                     this document which is available for
                                                     inspection during normal business hours by
                                                     the Court or a party to this action.




                                                3
  Case 2:21-mc-00005-TC Document 2-2 Filed 01/04/21 PageID.20 Page 4 of 6




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of January 2021, I served the foregoing NON-
PARTY ADAM WATSON’S DECLARATION IN SUPPORT OF MOTION TO QUASH
PURSUANT TO FED. R. CIV. P. 26(c) & 45, AND DUCivR 26(b) & 37-1 by email to
counsel for the parties in the underlying action shown on the attached service list.

                                                  /s/ Joni Ostler
                                                 Joni Ostler




                                            4
0121321414                         562758ÿ
                Case 2:21-mc-00005-TC      7ÿÿ2-2
                                        Document     ÿÿÿFiled
                                                             ÿ5ÿÿPageID.21
                                                                      01/04/21        !"ÿ#Page
                                                                                                        " 5 of 6
                               -.-/01203-/45ÿ7898:;<ÿ=:;98ÿ>?@@ABBA?CÿDEÿF;GÿH;I8:ÿJJ>ÿ8Kÿ;<E
                                                        L9@?C9ÿLEÿ>M;CNOÿP:8BA9ACN
                                                          Q?RCNÿSEÿTA@Oÿ:8U8::;<
                                                          VWXYÿ[\]Y^.ÿ_`abbab_cd          SERVICE LIST
                                                       VWXYÿe[ÿ]WfXÿ[\]\gh.ÿcbabcab_b_
                                                              iXXejgYkf
             lWkmeg^ÿnoÿp\XqhYjW]^ÿ
             SRK<8:ÿ7AKrN8:;<9ÿ7AD8B?CÿsÿtI>;:KMGÿH>ÿ
             dÿL;BKÿuvKMÿwK:88KÿxACKMÿ7<??:ÿ
             x8yÿQ?:zOÿxQÿc__c{ÿ
             |bcb}ÿ~cvbbbbÿ                          :
                                                      8P:
                                                        8B8
                                                          CKA
                                                            CN VWkÿW1Yjÿnn ÿ
             IKAD8ÿ|U;}ÿ                                     ¡¢£¤¥
             :UAKrN8:;<9UU@<;yEI?@
             ÿÿ ÿ
             ÿÿÿ
             ÿÿÿÿÿ
                                                                                         ¦^§XjY¨ÿnonoÿ
                                                                                         ¡¢£¤¥
                                                                                         ©Wgÿp\XqhYjW]^ÿ
                                                                                         ¡¢£¤¥
                                                                                         lWkmeg^ÿp\XqhYjW]^ÿ
                                                                                         ¡¢£¤¥
                                                                                         VW2\^ÿ§mm\ghÿ
                                                                                         c~{`ÿªA<<;N8ÿ«?RC9ÿF:AD8ÿ
                                                                                         H;:zÿ>AKGOÿ¬=ÿ­u_d­ÿ
                                                                                         |u`v}ÿ~{cc~u{ÿ
                                                                                         9I?@GCN@;A<EI?@ÿ
                                                                                         ¡¢£¤¥ÿ
                                                                                         H«®ÿwL
             nYW¯ÿ¦\ÿ°¯WÿpjWq\Yjÿ
             7898:;<ÿ=:;98ÿ>?@@ABBA?Cÿ
             >>c_b`bÿ
             ~__ÿH8CCBG<D;CA;ÿD8CR8Oÿx±ÿ
             ±;BMACNK?COÿF>ÿb_v­_ÿ                                    :8P:8B8CKACN pY^YjW]ÿ³jW^Yÿemm\ff\egÿ
             |b_b}ÿ̀b~bc­{ÿ                                                       ¡´µ£¤¢¢¥
             ¬wÿ²?DKÿKK?:C8Gÿ|U;}ÿ
             <U:;rA8:UKIEN?D
             ÿÿ ÿ
             ÿÿÿÿÿ
             ¶Wj¨ÿnW·jYg1Yÿ̧]WffmWgÿ                                  :8P:8B8CKACN pY^YjW]ÿ³jW^Yÿemm\ff\egÿ
$%22&'()2(*2+"#"$,131                                                           02
0121321414                         562758ÿ
                Case 2:21-mc-00005-TC      7ÿÿ2-2
                                        Document     ÿÿÿFiled
                                                             ÿ5ÿÿPageID.22
                                                                      01/04/21        !"ÿ#Page
                                                                                                        " 6 of 6
             -./.012ÿ401/.ÿ567789986:ÿ                                              viwx]_y]zz{
             ;<<ÿ=.::9>2?1:81ÿ@?.:A.BÿCDÿ
             E182ÿFG6HÿI<JKJÿ
             D19L8:MG6:BÿN5ÿJ<OP<ÿ
             QJ<JRÿKJ;SJPJ;ÿ
             =06ÿT1UÿV8U.ÿQW1XRÿ
             7M219971:YWGUZM6?
             ÿÿ[\\]^_`abÿdefgdfhdhd
             ÿÿijkÿl[mÿnomp
             ÿÿ[qqkjrpsÿqkÿtpÿrkqompu
             |}~~}ÿÿÿ
             -./.012ÿ401/.ÿ567789986:ÿ
             JK<ÿF6AGLÿN.1060:ÿFG0..Gÿ
             667ÿK<K<ÿ
             5L8U1M6Bÿÿ;<;<ÿ                                  0.H0.9.:G8:M viwx]_y]~zÿz{ÿ}}ÿ
             QKIJRÿ;<SO;Kÿ
             C6Gÿ1ÿ7.7.0ÿQW1XRÿ
             L6/60YWGUZM6?
             ÿÿ[\\]^_`abÿdfhhfhdg
             ÿÿ[qqkjrpsÿqkÿtpÿrkqompu
             }ÿÿ
             -./.012ÿ401/.ÿ567789986:ÿ
             ;<<ÿ=.::9>2?1:81ÿ@?.BÿCDÿ
             E182ÿFG6Hÿ55SI<JKJÿ
             D19L8:MG6:BÿN5ÿJ<OP<ÿ                               0.H0.9.:G8:M viwx]_y]~zÿz{ÿ}}ÿ
             QJ<JRÿKJ;SKÿ
             H06>YWGUZM6?
             ÿÿ[\\]^_`abÿdfhhfhdg
             ÿÿijkÿl[mÿnomp
             ÿÿ[qqkjrpsÿqkÿtpÿrkqompu
             ÿ~~ÿ
             -./.012ÿ401/.ÿ567789986:ÿ
             ;<<ÿ=.::9>2?1:81ÿ@?.BÿCDÿ
             E182ÿFG6Hÿ55SI<JKJÿ
             D19L8:MG6:BÿN5ÿJ<OP<ÿ                               0.H0.9.:G8:M viwx]_y]~zÿz{ÿ}}ÿ
             QJ<JRÿKJ;SJJOIÿ
              9UL122YWGUZM6?
             ÿÿ[\\]^_`abÿdfhhfhdg
             ÿÿqpj¡or[qpubÿd¢fg¢fhdhd
             ÿÿijkÿl[mÿnomp
             £ÿ¤ÿ| ~¥}ÿ                                  0.H0.9.:G8:M ~ÿÿ}}ÿ
             -./.012ÿ401/.ÿ567789986:ÿ                                        viwx]_y]zz{
             ;<<ÿ=.::9>2?1:81ÿ@?.ÿCDÿ
             D19L8:MG6:BÿN5ÿJ<PO<ÿ
             J<JZKJ;ZK<;Pÿ
             ¦Fÿ§6?Gÿ@GG60:.>ÿQW1XRÿ
             1.96269¨8YWGUZM6?
$%22&'()2(*2+"#"$,131                                                           12
